Citation Nr: 1633012	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  09-12 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to non-service connected pension.  

[The appeal seeking entitlement to service connection for headaches, athlete's foot, low back disability, glaucoma and cataracts, prostate cancer, diabetes and hypertension; and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is addressed in a separate Board decision].    


REPRESENTATION

Appellant represented by: Obiorah Fields, Attorney


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran had honorable service from May 1969 to May 1971 and from January 1974 to April 1982.  However, service from April 1982 to March 1986 is considered dishonorable for VA purposes by reason of willful and persistent misconduct.

This matter comes to the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In December 2012 and September 2014, the claim was remanded for further development.  

As noted above, the appeal seeking entitlement to service connection for headaches, athlete's foot, low back disability, glaucoma and cataracts, prostate cancer, diabetes and hypertension; and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is addressed in a separate Board decision.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the decisions on appeal, the RO determined that the Veteran's income effective December 1, 2007 exceeded the maximum annual pension rate (MAPR) thereby making him ineligible for pension based on having too much income.  In this regard, in a February 2010 decision, the RO noted that the 2008 MAPR for a Veteran with 1 dependent (i.e. the Veteran's spouse) was $14,643 and that the Veteran's annual income had been $15,048 (i.e. $1254 per month in SSA benefits). However, in an October 13, 2009 statement, the Veteran appeared to indicate that he had to pay the Social Security Administration (SSA) $68 per month to repay an overpayment.  Similarly, on a Form 9 received in February 2012, he indicated that he owed SSA $7,880.  

Also, he reported that he was required to pay VA a copayment in order to receive health care, including for each of his 6 medications.  If the Veteran's reporting is accurate, these expenses could potentially lower his countable income for the time period in question and thus potentially make him eligible for some level of pension payment (although the pension payment amount could be quite small).  Consequently, as it does not appear that the RO attempted to verify whether the Veteran's reports of repayment of the SSA overpayment and VA health care copayment are accurate, a remand is required to attempt such verification.  On remand, the Veteran should also be given another opportunity to report and verify (if necessary) any other medical expenses paid for him out of pocket and not reimbursed during the time period in question, including special underwear that it appears he may wear due to symptoms of his prostate disability. 

In the separate decision referenced in the introduction above, the Board has granted service connection for migraine headaches and for athlete's foot.  Thus, depending on the ratings and effective dates awarded by the AOJ for these now service-connected disabilities, it is possible that receipt of service-connected compensation could affect the Veteran's eligibility for non-service connected pension for some or all of the appeal period in this case.  

Consequently, prior to engaging in the development described in the above paragraph, the AOJ should issue a rating decision implementing the Board's grant of service connection for migraine headaches and athlete's foot, which assigns appropriate ratings and effective dates for these service-connected disabilities.    

Accordingly, the case is REMANDED for the following action:

1.  Issue a rating decision awarding service connection for migraine headaches and athlete's foot with assignment of appropriate ratings and effective dates.


2.  Verify whether the Veteran was assessed an overpayment by SSA anytime subsequent to December 1, 2007, which he was in the process of repaying beginning sometime around October 2009.  Also verify the monthly repayment amount for this overpayment, if any.  

3.  Verify the amount of any copayments the Veteran has paid for VA healthcare, including copayments for medications, since December 1, 2007.  If necessary, ask the Veteran to provide such verification.  

4.  Send the Veteran a letter informing him that he is being given an additional opportunity to provide more specific detail concerning the medical expenses he reported for the time frame from 2008 through 2009, including special underwear.  Allow him a reasonable time to respond.  

Inform the Veteran that for each item which he is claiming as a medical expense, he should identify (if known) the medical purpose for each item; whether the cost of the item in question was covered by VA or other health insurance; the physician who prescribed the item (if applicable); the total amount he paid out of pocket for the item; the dates the item was purchased; and the location(s) the item was purchased.  The Veteran should also submit any applicable receipts or other store records that might help document that he paid for eligible medical expenses out of pocket.

5.  Readjudicate the claim, with specific consideration of whether the Veteran's income has been reduced due to repayment of an SSA overpayment; payment of VA healthcare copayments or payment of eligible medical expenses, including payment for special (e.g absorbent) underwear.  If the claim is not granted in full, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




